





EXECUTION VERSION


JOINDER SUPPLEMENT


JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, GCIC Funding LLC, as the borrower (the “Borrower”) and Wells Fargo Bank,
N.A., as the administrative agent (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, this Joinder Supplement is being executed and delivered under Section
11.04 of the Amended and Restated Loan and Servicing Agreement, dated as of May
13, 2015 (as amended, modified, waived, supplemented or restated from time to
time, the “Loan and Servicing Agreement”), by and among GCIC Funding LLC, as the
borrower (in such capacity, the “Borrower”), Golub Capital Investment
Corporation, as the transferor (in such capacity, the “Transferor”), GC Advisors
LLC, as the servicer (in such capacity, the “Servicer”), Wells Fargo Bank, N.A.,
as the administrative agent (in such capacity, the “Administrative Agent”), each
of the Conduit Lenders and Institutional Lenders from time to time party thereto
(the “Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement; and


WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender designated as an Institutional Lender party
to the Loan and Servicing Agreement;


NOW, THEREFORE, the parties hereto hereby agree as follows:


(a)Upon receipt by the Administrative Agent of an executed counterpart of this
Joinder Supplement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Lender, the
Borrower, the Lender Agent, the Administrative Agent and the Collateral Agent,
the Administrative Agent will transmit to the Proposed Lender, the Borrower, the
Collateral Agent and the Lender Agent a Joinder Effective Notice, substantially
in the form of Schedule III to this Joinder Supplement (a “Joinder Effective
Notice”). Such Joinder Effective Notice shall be executed by the Administrative
Agent and shall set forth, inter alia, the date on which the joinder effected by
this Joinder Supplement shall become effective (the “Joinder Effective Date”).
From and after the Joinder Effective Date, the Proposed Lender shall be a Lender
designated as an Institutional Lender party to the Loan and Servicing Agreement
for all purposes thereof.


(b)Each of the parties to this Joinder Supplement agrees and acknowledges that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Joinder Supplement.


(c)By executing and delivering this Joinder Supplement, the Proposed Lender
confirms to and agrees with the Administrative Agent, the Collateral Agent, the
Lender Agents and the other Lender(s) as follows: (i) none of the Administrative
Agent, the Collateral Agent, the Lender Agents and the other Lender(s) makes any
representation or warranty or assumes any responsibility with respect to any





--------------------------------------------------------------------------------





statements, warranties or representations made in or in connection with the Loan
and Servicing Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan and Servicing Agreement or any
other instrument or document furnished pursuant thereto, or with respect to any
Variable Funding Notes issued under the Loan and Servicing Agreement, or the
Collateral Portfolio or the financial condition of the Transferor, the Servicer
or the Borrower, or the performance or observance by the Transferor, the
Servicer or the Borrower of any of their respective obligations under the Loan
and Servicing Agreement, any other Transaction Document or any other instrument
or document furnished pursuant thereto; (ii) the Proposed Lender confirms that
it has received a copy of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Supplement; (iii) the Proposed Lender will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Lender Agents
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan and Servicing Agreement; (iv) the Proposed
Lender appoints and authorizes the Lender Agent to take such action as agent on
its behalf and to exercise such powers under the Loan and Servicing Agreement as
are delegated to the Lender Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article IX
of the Loan and Servicing Agreement; (v) the Proposed Lender appoints and
authorizes the Administrative Agent, the Collateral Custodian and the Collateral
Agent, as applicable, to take such action as agent on its behalf and to exercise
such powers under the Loan and Servicing Agreement as are delegated to the
Administrative Agent, the Collateral Custodian and Collateral Agent, as
applicable, by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with the Loan and Servicing Agreement; and
(vi) the Proposed Lender agrees (for the benefit of the parties hereto and the
other Lender(s)) that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan and Servicing Agreement are required
to be performed by it as a Lender designated as an Institutional Lender.


(d)Schedule II hereto sets forth administrative information with respect to the
Proposed Lender.


(e)The effectiveness of this Joinder is subject to receipt by the Administrative
Agent and the Proposed Lender of:


(i)executed counterparts (or other evidence of execution, including facsimile or
other electronic signatures, satisfactory to the Administrative Agent) of this
Joinder and the fee letters related thereto;


(ii)the legal opinions of Dechert LLP, counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request;
(iii)a good standing certificate of the Borrower from its jurisdiction of
formation and a certified copy of the resolutions of the Borrower approving this
Joinder and the transactions contemplated hereby; and


(iv)
the fees specified in the fee letters.



(f)This Joinder Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.


IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.





--------------------------------------------------------------------------------





SCHEDULE I TO JOINDER SUPPLEMENT


COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT


Re: Amended and Restated Loan and Servicing Agreement, dated as of May 13, 2015,
among GCIC Funding LLC, as Borrower, the other parties thereto and Wells Fargo
Bank, N.A., as Administrative Agent.


Item 1: Date of Joinder Supplement:                November 2, 2018


Item 2: Proposed Lender:                        Wells Fargo Bank, N.A.


Item 3: Type of Lender:
Conduit Lender
X Institutional Lender


Item 4: Commitment:                        $50,000,000


Commitment Termination Date:                 Not Applicable
Item 5: Name of Lender Agent (if a Conduit Lender):      Not Applicable
Item 6: Signatures of Parties to Agreement:
                            



























































--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as Proposed Lender
By: /s/ Steve Sebo
Name: Steve Sebo
Title: Vice President




GCIC FUNDING LLC, as Borrower


By: Golub Capital Investment Corporation,
its designated manager
By: /s/ Ross A. Teune
Name: Ross A. Teune
Title: Chief Financial Officer


WELLS FARGO BANK, N.A., as
Administrative Agent
By: /s/ Matt Jensen
Name: Matt Jensen
Title: Director





































































--------------------------------------------------------------------------------







SCHEDULE II TO
JOINDER SUPPLEMENT




ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS


Address for Notices: Wells Fargo Bank, National Association
Duke Energy Center 550 South Tryon Street 5th Floor
MAC D1086-051
Charlotte, North Carolina 28202 Attention: Corporate Debt Finance Telephone:
(704) 715-0089
Confirmation: (704) 410-2450 Email: scp.mmloans@wellsfargo.com









































































--------------------------------------------------------------------------------







SCHEDULE III TO
JOINDER SUPPLEMENT


JOINDER EFFECTIVE NOTICE


To:
GCIC Funding LLC

Golub Capital Investment Corporation 150 South Wacker Drive, Suite 800
Chicago, Illinois 60606 Attention: David Golub Facsimile: 312-201-9167


Wells Fargo Bank, N. A. Corporate Trust Services Division 9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services- GCIC Funding LLC Fax: (443) 367-3986
Phone: (410) 884-2000


Wells Fargo Bank, N.A., as Lender Duke Energy Center
550 South Tryon Street, 5th Floor MAC D1086-051
Charlotte, NC 28202
Attention: Corporate Debt Finance Facsimile: (704) 715-0089
Confirmation: (704) 410-2450


The undersigned, as Administrative Agent under the Amended and Restated Loan and
Servicing Agreement, dated as of May 13, 2015 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among GCIC Funding LLC, as the borrower (in such capacity, the
“Borrower”), Golub Capital Investment Corporation, as the transferor (in such
capacity, the “Transferor”), GC Advisors LLC, as the servicer (in such capacity,
the “Servicer”), Wells Fargo Bank, N.A., as the administrative agent (in such
capacity, the “Administrative Agent”), each of the Conduit Lenders and
Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, N.A., as the Swingline Lender (the “Swingline Lender”) and Wells
Fargo Bank, N.A., as the collateral agent (in such capacity, the “Collateral
Agent”), as the account bank (in such capacity, the “Account Bank”) and as the
collateral custodian (in such capacity, the “Collateral Custodian”). Terms
defined in such Joinder Supplement are used herein as therein defined.


Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for Wells Fargo Bank, N.A. will be November 2, 2018 and such Proposed
Lender will be a Lender designated as an Institutional Lender with a Commitment
of $475,000,000, which amount includes the Proposed Lender’s initial Commitment
of $425,000,000 and its new Commitment of $50,000,000.











--------------------------------------------------------------------------------













Very truly yours,
WELLS FARGO BANK, N.A., as
Administrative Agent
By: /s/ Matt Jensen
Name: Matt Jensen
Title: Director



































































